Contacts: Community Central Bank Corp. – Ray Colonius - P:586 783-4500 COMMUNITY CENTRAL BANK CORPORATION ANNOUNCES Q3 RESULTSFor Immediate Release MOUNT CLEMENS, Mich., November 10, 2009 Community Central Bank Corporation (Nasdaq:CCBD), the holding company for Community Central Bank, today reported results for the quarter and nine months ended September 30, 2009. The Corporation reported a net loss of $2.4 million or ($0.66) per diluted common share for the third quarter ended September 30, 2009. This compares to net income of $104,000 or $0.03 per diluted common share for the third quarter ended September 30, 2008. The net loss for the nine months ended September 30, 2009 was $4.7 million or ($1.33) per diluted common share. This compares to net income of $619,000 or $0.17 per diluted common share for the nine months ended September 30, 2008. A $4.4 million and $9.7 million provision for loan losses recorded for the third quarter and nine months ended September 30, 2009, are the primary reason for the decline in net income.At September 30, 2009, the Corporation and the Bank were considered to be “well capitalized.” David A. Widlak, President and CEO commented, “Our third quarter performance continues to reflect weakness in our economy as it affects parts of our loan portfolio. Partially offsetting the increased provision expense were increases in net interest income and in mortgage banking revenue. We are focusing on strategies to preserve and increase capital, and grow segments of operations that are capital efficient, such as our mortgage banking operations, our branch deposit operations as well as our trust and wealth divisions. In late December 2008 and early January 2009, we successfully raised $3.5 million of additional capital through the sale of our Series A preferred stock. On October 1, 2009, we raised an additional $1.0 million through the sale of our Series B preferred stock. We are appreciative of our community’s continued confidence and support of Community Central Bank.” Mr. Widlak further stated, “An ongoing effort to increase our core deposits has resulted in a reduction in our cost of funds. During the first nine months of 2009, our deposits increased $13.3 million, with organic deposits increasing $47.8 million, as wholesale deposits decreased $34.6 million. We also replaced $20.5 million of Federal Home Loan Bank advances during the first nine months with lower cost core deposit funding.” Net interest income before the provision for loan losses for the third quarter of 2009 increased to $3.2 million, compared to $2.9 million for the third quarter of 2008. Net interest margin increased to 2.54% in the third quarter of 2009 from 2.36% in the third quarter of 2008. Net interest income before the provision for loan losses for the first nine months of 2009 was $9.1 million, compared to $8.4 million for the first nine months of 2008. Adversely affecting net interest income and net interest margin in the third quarter and first nine months of 2009 was the reversal and non-recognition of interest income on nonaccrual loans which totaled approximately 41 basis points of total net interest margin for the third quarter and nine months ended September 30, 2009. The growth in net interest margin and net interest income was primarily attributable to our lower cost of funds resulting from the significant growth in non-interest bearing checking accounts, which increased $25.1 million from December 31, 2008. more Community Central Bank Corp.
